Evans, P. J.,
dissenting. The allegations of the petition clearly make the case of knowingly employing the minor son of a parent, without her consent, in a dangerous and hazardous employment. Where one knowingly engages a minor in a dangerous employment without the father’s consent, or, in case of the father’s death, without the consent of the mother, and the minor is injured in such employment, the employer is responsible to the father, or the widowed mother, as the case may be, for any consequent loss of the minor’s services. Marbury *775Lumber Co. v. Westbrook, 121 Ala. 179 (25 So. 914); Gulf &c. R. Co. v. Redeker, 67 Tex. 181, 190 (2 S. W. 513, 527); Taylor v. Chesapeake &c. R. Co., 41 W. Va. 704 (24 S. E. 631); Braswell v. Garfield Cotton Oil Mill Co., 7 Ga. App. 167 (66 S. E. 539). An employment of a minor to police at night an amusement feature patronized by a large, boisterous, and obstreperous crowd of persons, and to protect it against trespassers, is a hazardous employment. Inasmuch as the gravamen of the action is the alleged wrong of the defendant in putting the plaintiff's minor son to work at a dangerous employment without her consent, no issue of the defendant’s negligence is. involved, nor is the minor servant’s contributory negligence a defense to such action. Marbury Lumber Company v. Westbrook, supra; Hendrickson v. L. & N. R. Co., 137 Ky. 562 (126 S. W. 117, and valuable note in 30 L. R. A. (N. S) 311).
February 26, 1916.
Action for damages. Before Judge Fite. Bartow superior court. ' January 13, 1915.
J. T. Norris, for plaintiff in error.
Colquitt & Conyers and W. T. Townsend, contra.